
	
		I
		112th CONGRESS
		2d Session
		H. R. 4266
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to protect the
		  health of vulnerable individuals, including pregnant women, infants, and
		  children, by requiring a health advisory and drinking water standard for
		  hexavalent chromium.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Pregnant Women and Children
			 From Hexavalent Chromium Act of 2012.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)according to the
			 National Toxicology Program of the Department of Health and Human
			 Services—
					(A)chromium is a
			 metal that can take various forms, including hexavalent chromium,
			 which is created when the metal is heated;
					(B)hexavalent
			 chromium, also called Chrome 6, is widely used in metal
			 fabrication, chrome finishing and plating, stainless-steel production, leather
			 tanning, and wood preservatives to reduce corrosion and for other purposes;
			 and
					(C)determining the
			 full extent of human exposures to Chrome 6 can be difficult to quantify because
			 exposure studies do not normally identify the specific form of chromium, but
			 people can come into contact with Chrome 6 through breathing in air, drinking
			 water, or touching products that contain the metal;
					(2)according to the
			 Environmental Protection Agency—
					(A)in 2009,
			 facilities in the United States released almost 8,000,000 pounds of chromium
			 into the air, water, and land; and
					(B)in 2010, chromium
			 was a primary contaminant in more than 500 of the most heavily contaminated
			 sites on the National Priorities List developed by the President in accordance
			 with section 105(a)(8)(B) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)), which means
			 that more than 40 percent of those most heavily contaminated sites in the
			 United States are contaminated with chromium;
					(3)in 1990, the
			 International Agency for the Research on Cancer declared that Chrome 6 was
			 known to cause cancer in people when inhaled;
				(4)as early as 1998,
			 the Environmental Protection Agency also concluded that Chrome 6 could cause
			 cancer when inhaled;
				(5)in 2008, the
			 National Toxicology Program of the Department of Health and Human Services
			 concluded that Chrome 6 in drinking water shows clear evidence of
			 cancer-causing activity in laboratory animals;
				(6)a
			 2010 draft toxicological review of Chrome 6 by the Environmental Protection
			 Agency found that the contaminant in tap water is likely to be
			 carcinogenic to humans and cited significant cancer concerns and other
			 health effects from animal studies, including anemia and damage to the
			 gastrointestinal tract, lymph nodes, and liver;
				(7)nearly 2 decades
			 before the date of enactment of this Act, in 1991, the Environmental Protection
			 Agency established a tap water standard for total chromium at 100 parts per
			 billion;
				(8)in 2009, the State
			 of California proposed a public health goal of 0.06 parts per billion for
			 Chrome 6 in drinking water, which is almost 1,700 times lower than the standard
			 for total chromium established by the Environmental Protection Agency;
				(9)in 2010, the State
			 of California proposed a public health goal of 0.02 parts per billion for
			 Chrome 6 in drinking water and stated that new research has documented
			 that young children and other sensitive populations are more susceptible than
			 the general population to health risks from exposure to
			 carcinogens;
				(10)in 2011, the
			 State of California established a final public health goal of 0.02 parts per
			 billion for Chrome 6 in drinking water;
				(11)a December 2010
			 report from a nonprofit organization, which represents a snapshot in time for
			 water quality, tested tap water in 35 cities across the United States for
			 chromium and Chrome 6 and found that—
					(A)the majority of
			 chromium in drinking water was Chrome 6; and
					(B)tap water in 31
			 cities across the country contained Chrome 6, of which the 10 cities with the
			 highest levels were—
						(i)Norman,
			 Oklahoma;
						(ii)Honolulu,
			 Hawaii;
						(iii)Riverside,
			 California;
						(iv)Madison,
			 Wisconsin;
						(v)San
			 Jose, California;
						(vi)Tallahassee,
			 Florida;
						(vii)Omaha,
			 Nebraska;
						(viii)Albuquerque,
			 New Mexico;
						(ix)Pittsburgh,
			 Pennsylvania; and
						(x)Bend, Oregon;
			 and
						(12)tap water from 25
			 cities had levels of Chrome 6 above the 2009 proposed public health goal of the
			 State of California.
				(b)PurposeThe purpose of this Act is to require the
			 Administrator of the Environmental Protection Agency to establish—
				(1)by not later than 90 days after the date of
			 enactment of this Act, a health advisory for hexa­va­lent chromium in drinking
			 water that—
					(A)is fully
			 protective of, and considers, the body weight and exposure patterns of pregnant
			 women, infants, and children;
					(B)provides an
			 adequate margin of safety; and
					(C)takes into account
			 all routes of exposure to hexavalent chromium; and
					(2)by not later than 1 year after the date of
			 enactment of this Act, a national primary drinking water regulation for
			 hexavalent chromium that fully protects pregnant women, infants, and children,
			 taking into consideration body weight, exposure patterns, and all routes of
			 exposure to hexavalent chromium.
				3.Health advisory and national primary
			 drinking water regulation for hexavalent chromiumSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Hexavalent chromium
					(i)Health advisoryNotwithstanding any other provision of this
				section, not later than 90 days after the date of enactment of this
				subparagraph, the Administrator shall publish a health advisory for hexavalent
				chromium that is fully protective, with an adequate margin of safety, of the
				health of vulnerable individuals (including pregnant women, infants, and
				children), taking into consideration body weight, exposure patterns, and all
				routes of exposure.
					(ii)Proposed regulationsNotwithstanding any other provision of this
				section, the Administrator shall propose (not later than 180 days after the
				date of enactment of this subparagraph) and shall finalize (not later than 1
				year after the date of enactment of this subparagraph) a national primary
				drinking water regulation for hexavalent chromium—
						(I)that based on the
				factors in clause (i) and other relevant data, is protective, with an adequate
				margin of safety, of vulnerable individuals (including pregnant women, infants,
				and children); and
						(II)the maximum
				contaminant level of which is as close to the maximum contaminant level goal
				for hexavalent chromium, and as protective of vulnerable individuals, as is
				feasible.
						.
		
